DENSON, J.
The defendant was convicted, under section 5065 of the Code of 1896, of the crime of defamation; and from the judgment of conviction he has taken this appeal.
While the indictment is not a model of good pleading, the court entertains the opinion that the demurrer leveled against it is nothing more than a grammatical criticism, which can avail the defendant nothing, provided that to a person of common understanding the language attributed to the defendant by the indictment plainly imports a want of chastity in the female referred to therein. That the language of the indictment candes such imputation on its face, we think, there can be no reasonable doubt. Therefore the court trying the case properly held that the demurrer was not well taken. — Code 1896, § 4896; Code 1907, § 7134; Reid’s Case, 53 Ala. 402, 25 Am. Rep. 627.
Repetition of the words charged to have been spoken, or the utterance of words of similar import, after the commencement of the prosecution, concerning the female named in the indictment, was competent to be proved, to show the animus with which the words charged were spoken; malice, under the statute as it stood in the Code of 1896, being an essential ingredient of the crime charged. — Riley’s Case, 132 Ala. 13, 31 South. 731; Grants’ Case, 141 Ala. 96, 37 South. 420; Stayton’s Case, 46 Tex. Cr. R. 205, 78 S. W. 1071, 108 Am. St. Rep. 988; Gambrill v. Schooley, 95 Md. 260, 52 Atl. 500, 63 L. R. A. 427. But the evidence of such repetition should have been confined by the court, in its effect, to the purpose for which it was competent, and in instructing the jury that they might consider the repetition of *74the language attributed to.the defendant, in determining whether he used the same at the time the state contended he did, the court committed reversible error. — 13 Ency Pl. & Pr. (e), p. 110; Scott v. McKinnish, 15 Ala. 662; Stayton’s Case, 46 Tex. Cr. R. 205, 78 S. W. 1017, 108 Am. St. Rep. 988; Brittain v. Allen, 14 N. C. 167.
For the error pointed out, the judgment of conviction must be reversed, and the cause remanded.
Reversed and remanded.
Dowdell, O. J., and Simpson and Mayfield, JJ., concur.